               Case:20-15785-JGR Doc#:4 Filed:08/28/20                                     Entered:08/28/20 17:14:04 Page1 of 2


 Fill in this information to identify your case:

 Debtor 1                     Laqushia Nadine Edwards
                              First Name                    Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Ally                                                 Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2016 Nissan Pathfinder 49,000                            Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: Estimated value per KBB.com
                   Fair condition                                         Retain and pay



    Creditor's         Canvas Credit Union                                  Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2017 GMC Arcadia 48,000 miles                     Reaffirmation Agreement.
    property              Estimated value per KBB.com                       Retain the property and [explain]:
    securing debt:        Fair condition



    Creditor's         Canvas Credit Union                                  Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2008 Infiniti MX35 80,000 miles                   Reaffirmation Agreement.
                          Estimated value per KBB.com


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case:20-15785-JGR Doc#:4 Filed:08/28/20                                       Entered:08/28/20 17:14:04 Page2 of 2


 Debtor 1       Laqushia Nadine Edwards                                                               Case number (if known)


     property           Fair condition                                      Retain the property and [explain]:
     securing debt:                                                       Retain and pay


     Creditor's    Navy Fcu                                                 Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     2010 Mercedes BlueTEC van                           Reaffirmation Agreement.
     property           80000 miles                                         Retain the property and [explain]:
     securing debt:     Estimated value per KBB.com
                        Fair condition

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Mercedes Benz Financia                                                                              No

                                                                                                                                  Yes

 Description of leased        Auto lease for 2017 Mercedes C300
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Laqushia Nadine Edwards                                                  X
       Laqushia Nadine Edwards                                                          Signature of Debtor 2
       Signature of Debtor 1

       Date        August 28, 2020                                                  Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
